Title: From George Washington to Bartholomew von Heer, 4 November 1783
From: Washington, George
To: Heer, Bartholomew von


                  
                      4 November 1783
                  
                  By His Excellency George Washington Esqr. General and Commander in Chief of the Forces of the United States of America.
                  This Certifies that from the testimonial of Brigadier James Clinton it appears that Mr Bartholemew Van Heer first joined the American Army under General Montgomery in Canada in the Year 1775 and served there as Lieutenant and Adjutant in the Regiment of Canadians commanded by Colonel James Livingston with great reputation.
                  In 1775 Mr Van Heer joined the Northern Army and was appointed a Captain in Colonel Proctors Regiment of Artillery in which capacity he served ‘till the Spring of 1778 when he was ordered to raise a Troop of Light Dragoons which he completed in a short time and which has commanded untill the Troop was disbanded at the close of the War when he was promoted to the rank of Major by brevet in the Army of the United States.
                  In the several services in which Major Van Heer has been employed under my observation he has conducted himself as a Zealous, Active and good Officer.  Given under my hand and seal at Rocky hill near Princeton this 4th day of November 1783.
                  
               